         Case 1:20-cv-11547-DJC Document 3-1 Filed 08/19/20 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

__________________________________________
                                                    )                CIVIL ACTION
In the matter of                                    )                No.: 1:20-CV-11547-DJC
LET VESSELS, LLC, as Owner of and ELLEN             )
W, LLC as bareboat charterer of                     )
The F/V LADY BRITTANY (O.N. 1123286),               )
a 104’ clam fishing vessel, for Exoneration from or )
Limitation of Liability.                            )                IN ADMIRALTY
__________________________________________)

      ORDER DIRECTING ISSUANCE OF NOTICE AND RESTRAINING SUITS

       A Complaint having been filed herein on August 17, 2020 by the above named

Plaintiffs, Let Vessels, LLC (“Let”), as owner of and Ellen W, LLC (“Ellen”) as bareboat

charterer of the F/V LADY BRITTANY (O.N. 1123286), 104’ clam fishing vessel, for

Exoneration from and/or Limitation of Liability pursuant to 46 U.S.C.A. §30501 through 46

U.S.C.A. §30512 inclusive and Rule F of the Supplemental Rules for Certain Admiralty and

Maritime Claims of the Federal Rules of Procedure for any and all losses, damages, injuries or

casualty incurred in connection with the loss that occurred on January 21, 2020 as more fully

described in the Complaint.

       AND the Complaint having stated that the value of Plaintiff’s interest in the said F/V

LADY BRITTANY on January 21, 2020, has been duly appraised, approved, and fixed at

$2,230,000.00 with no freight pending at the time of the incident as set forth in the Declaration

of Michael Collyer filed on August 17, 2020.

       Now on motion of Farrell Smith O’Connell, attorneys for the Plaintiffs, it is hereby

ORDERED AS FOLLOWS:




                                                 1
         Case 1:20-cv-11547-DJC Document 3-1 Filed 08/19/20 Page 2 of 3



1.      The above described Declaration, describing the F/V LADY BRITTANY with a Fair

Market Value of $2,230,000.00 and having no pending freight was filed with this Honorable

Court on January 21, 2020.

2.      A Notice shall be issued by the Clerk of this Court to all persons asserting claims with

respect to which the Complaint seeks limitation admonishing them to file their respective Claims

with the Clerk of this Court in writing, and serve on the attorneys for the Plaintiff a copy thereof

on or before the 30th day of October, 2020 or be defaulted, and that if any Claimant desires to

contest either the right to Exoneration from or the right to Limitation of Liability, he/she shall

file and serve on attorneys for the Plaintiff an Answer to the Complaint so designated, or be

defaulted.

3.      The aforesaid Notice shall be published in The Boston Globe newspaper, as provided by

Rule F(4) of the Supplemental Rules for Certain Admiralty and Maritime Claims of the Federal

Rules of Civil Procedure and copies of said Notice shall be mailed in accordance with said Rule

F(4).

4. The further prosecution of any and all actions, suits, and proceedings already commenced

and the commencement of prosecution thereafter of any and all suits, actions, or proceedings, of

any nature and description whatsoever in any jurisdiction, and the taking of any steps and the

making of any motion in such actions, suits, or proceedings against the Plaintiffs, as aforesaid, or

against the F/V LADY BRITTANY or against any property of the Plaintiffs except in this action,

to recover damages for or in respect of any loss, damage, injury or destruction caused by or

resulting from the aforesaid loss, occasioned or incurred in connection with the loss that occurred

on the Plaintiffs’ vessel, F/V LADY BRITTANY on January 21, 2020 as alleged in

the Complaint are hereby stayed and restrained until the hearing and determination of this



                                                  2
         Case 1:20-cv-11547-DJC Document 3-1 Filed 08/19/20 Page 3 of 3



proceeding.

5.     Service of this Order as a restraining order may be made through the Post Office by

mailing a conformed copy thereof to the person or persons to be restrained or to the respective

attorneys or alternatively by hand.


                                                    ____________________________
Dated: August __, 2020
Boston, Massachusetts




                                                3
